Name: Regulation (EC) No 1137/2008 of the European Parliament and of the Council of 22Ã October 2008 adapting a number of instruments subject to the procedure laid down in ArticleÃ 251 of the Treaty to Council Decision 1999/468/EC, with regard to the regulatory procedure with scrutiny Ã¢  Adaptation to the regulatory procedure with scrutiny Ã¢  Part One
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  political framework;  European Union law;  civil law
 Date Published: nan

 21.11.2008 EN Official Journal of the European Union L 311/1 REGULATION (EC) No 1137/2008 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 22 October 2008 adapting a number of instruments subject to the procedure laid down in Article 251 of the Treaty to Council Decision 1999/468/EC, with regard to the regulatory procedure with scrutiny Adaptation to the regulatory procedure with scrutiny  Part One THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 40, 47(1) and (2), first and third sentences, 55, 71, 80(2), 95, 100, 137(2), 156, 175(1) and 285 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the European Central Bank (2), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (3), Whereas: (1) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (4) has been amended by Council Decision 2006/512/EC (5), which introduced the regulatory procedure with scrutiny for the adoption of measures of general scope and designed to amend non-essential elements of a basic instrument adopted in accordance with the procedure laid down in Article 251 of the Treaty, inter alia, by deleting some of those elements or by supplementing the instrument with new non-essential elements. (2) In accordance with the statement by the European Parliament, the Council and the Commission (6) concerning Decision 2006/512/EC, for the regulatory procedure with scrutiny to be applicable to instruments adopted in accordance with the procedure laid down in Article 251 of the Treaty which are already in force, those instruments must be adjusted in accordance with the applicable procedures. (3) Since the amendments made to instruments for this purpose concern committee procedure only, they do not, in the case of directives, need to be transposed by the Member States, HAVE ADOPTED THIS REGULATION: Article 1 The instruments listed in the Annex are hereby adapted, in accordance with that Annex, to Decision 1999/468/EC, as amended by Decision 2006/512/EC. Article 2 References to provisions of the instruments listed in the Annex shall be understood to be references to those provisions as adapted by this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 22 October 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President J.-P. JOUYET (1) OJ C 224, 30.8.2008, p. 35. (2) OJ C 117, 14.5.2008, p. 1. (3) Opinion of the European Parliament of 18 June 2008 (not yet published in the Official Journal) and Council Decision of 25 September 2008. (4) OJ L 184, 17.7.1999, p. 23. (5) OJ L 200, 22.7.2006, p. 11. (6) OJ C 255, 21.10.2006, p. 1. ANNEX 1. AGRICULTURE 1.1. Directive 1999/4/EC of the European Parliament and of the Council of 22 February 1999 relating to coffee extracts and chicory extracts (1) As regards Directive 1999/4/EC, the Commission should be empowered to bring it into line with the general Community provisions applicable to foodstuffs. Since those measures are of general scope and are designed to amend non-essential elements of Directive 1999/4/EC, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 1999/4/EC is hereby amended as follows: 1. Article 4 shall be replaced by the following: Article 4 A decision to bring this Directive into line with the general Community provisions applicable to foodstuffs shall be taken by the Commission. That measure, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 5(2).; 2. Article 5 shall be replaced by the following: Article 5 1. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, set up by Article 58 of Regulation (EC) No 178/2002 of the European Parliament and of the Council (2) 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 1.2. Directive 2000/36/EC of the European Parliament and of the Council of 23 June 2000 relating to cocoa and chocolate products intended for human consumption (3) As regards Directive 2000/36/EC, the Commission should be empowered to adopt the measures necessary for its implementation. Since those measures are of general scope and are designed to amend non-essential elements of Directive 2000/36/EC, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 2000/36/EC is hereby amended as follows: 1. Article 5(1) shall be replaced by the following: 1. The following measures necessary for the implementation of this Directive and designed to amend non-essential elements of it, inter alia, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 6(2):  measures bringing this Directive into line with general Community provisions applicable to foodstuffs,  measures adapting the provisions of Annex I(B)(2), (C) and (D) to technical progress.; 2. Article 6 shall be replaced by the following: Article 6 1. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, set up by Article 58 of Regulation (EC) No 178/2002 of the European Parliament and of the Council (4) 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 2. EMPLOYMENT 2.1. Council Directive 89/391/EEC of 12 June 1989 on the introduction of measures to encourage improvements in the safety and health of workers at work (5) As regards Directive 89/391/EEC, the Commission should be empowered to make purely technical adjustments to the individual directives provided for in Article 16(1) of Directive 89/391/EEC which result from the adoption of directives in the field of technical harmonisation and standardisation, as well as from technical progress, changes in international regulations or specifications and new findings. Since those measures are of general scope and are designed to amend non-essential elements of those individual directives, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. When, on imperative grounds of urgency, the normal time limits for the regulatory procedure with scrutiny cannot be complied with, the Commission should be able to apply the urgency procedure provided for in Article 5a(6) of Decision 1999/468/EC for the adoption of amendments of a purely technical nature. Accordingly, Article 17 of Directive 89/391/EEC shall be replaced by the following: Article 17 Committee procedure 1. The Commission shall be assisted by a committee to make purely technical adjustments to the individual directives provided for in Article 16(1) in order to take account of: (a) the adoption of directives in the field of technical harmonisation and standardisation; (b) technical progress, changes in international regulations or specifications and new findings. Those measures, designed to amend non-essential elements of the individual directives, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in paragraph 2. On imperative grounds of urgency, the Commission may have recourse to the urgency procedure referred to in paragraph 3. 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 3. Where reference is made to this paragraph, Article 5a(1), (2), (4) and (6) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 2.2. Council Directive 92/29/EEC of 31 March 1992 on the minimum safety and health requirements for improved medical treatment on board vessels (6) As regards Directive 92/29/EEC, the Commission should be empowered to make purely technical adjustments to its Annexes in the light of technical progress or changes in international regulations or specifications and new findings in the field. Since those measures are of general scope and are designed to amend non-essential elements of Directive 92/29/EEC, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. When, on imperative grounds of urgency, the normal time limits for the regulatory procedure with scrutiny cannot be complied with, the Commission should be able to apply the urgency procedure provided for in Article 5a(6) of Decision 1999/468/EC for the adoption of amendments of a purely technical nature. Accordingly, Article 8 of Directive 92/29/EEC shall be replaced by the following: Article 8 Committee procedure 1. The Commission shall be assisted by a committee to make purely technical adaptations of the Annexes to this Directive in the light of technical progress or changes in international regulations or specifications and new findings in the field. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in paragraph 2. On imperative grounds of urgency, the Commission may have recourse to the urgency procedure referred to in paragraph 3. 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 3. Where reference is made to this paragraph, Article 5a(1), (2), (4) and (6) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 2.3. Directive 2002/44/EC of the European Parliament and of the Council of 25 June 2002 on the minimum health and safety requirements regarding the exposure of workers to the risks arising from physical agents (vibration) (16th individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) (7) As regards Directive 2002/44/EC, the Commission should be empowered to make purely technical adjustments to its Annex resulting from the adoption of directives in the field of technical harmonisation and standardisation with regard to the design, building, manufacture or construction of work equipment and/or workplaces, as well as from technical progress, changes in the most appropriate harmonised European standards or specifications and new findings concerning mechanical vibration. Since those measures are of general scope and are designed to amend non-essential elements of Directive 2002/44/EC, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. When, on imperative grounds of urgency, the normal time limits for the regulatory procedure with scrutiny cannot be complied with, the Commission should be able to apply the urgency procedure provided for in Article 5a(6) of Decision 1999/468/EC for the adoption of amendments of a purely technical nature. Accordingly, Articles 11 and 12 of Directive 2002/44/EC shall be replaced by the following: Article 11 Technical amendments Amendments to the Annex to this Directive of a purely technical nature shall be adopted by the Commission in line with: (a) the adoption of directives in the field of technical harmonisation and standardisation with regard to the design, building, manufacture or construction of work equipment and/or workplaces; (b) technical progress, changes in the most appropriate harmonised European standards or specifications and new findings concerning mechanical vibration. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 12(2). On imperative grounds of urgency, the Commission may have recourse to the urgency procedure referred to in Article 12(3). Article 12 Committee procedure 1. The Commission shall be assisted by the Committee referred to in Article 17(1) of Directive 89/391/EEC. 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 3. Where reference is made to this paragraph, Article 5a(1), (2), (4) and (6) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 2.4. Directive 2003/10/EC of the European Parliament and of the Council of 6 February 2003 on the minimum health and safety requirements regarding the exposure of workers to the risks arising from physical agents (noise) (17th individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) (8) As regards Directive 2003/10/EC, the Commission should be empowered to make purely technical adjustments resulting from the adoption of directives in the field of technical harmonisation and standardisation with regard to the design, building, manufacture or construction of work equipment and/or workplaces, as well as from technical progress, changes in the most appropriate harmonised European standards or specifications and new findings concerning noise. Since those measures are of general scope and are designed to amend non-essential elements of Directive 2003/10/EC, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. When, on imperative grounds of urgency, the normal time limits for the regulatory procedure with scrutiny cannot be complied with, the Commission should be able to apply the urgency procedure provided for in Article 5a(6) of Decision 1999/468/EC for the adoption of amendments of a purely technical nature. Accordingly, Articles 12 and 13 of Directive 2003/10/EC shall be replaced by the following: Article 12 Technical amendments Amendments of a purely technical nature shall be adopted by the Commission in line with: (a) the adoption of directives in the field of technical harmonisation and standardisation with regard to the design, building, manufacture or construction of work equipment and/or workplaces; (b) technical progress, changes in the most appropriate harmonised European standards or specifications and new findings concerning noise. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 13(2). On imperative grounds of urgency, the Commission may have recourse to the urgency procedure referred to in Article 13(3). Article 13 Committee procedure 1. The Commission shall be assisted by the Committee referred to in Article 17(1) of Directive 89/391/EEC. 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 3. Where reference is made to this paragraph, Article 5a(1), (2), (4) and (6) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 2.5. Directive 2004/40/EC of the European Parliament and of the Council of 29 April 2004 on the minimum health and safety requirements regarding the exposure of workers to the risks arising from physical agents (electromagnetic fields) (18th individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) (9) As regards Directive 2004/40/EC, the Commission should be empowered to make purely technical amendments to its Annexes, taking into account the adoption of directives in the field of technical harmonisation and standardisation with regard to the design, building, manufacture or construction of work equipment and/or workplaces, and taking into account technical progress, changes in the most appropriate harmonised European standards or specifications and new scientific findings concerning electromagnetic fields. Since those measures are of general scope and are designed to amend non-essential elements of Directive 2004/40/EC, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. When, on imperative grounds of urgency, the normal time limits for the regulatory procedure with scrutiny cannot be complied with, the Commission should be able to apply the urgency procedure provided for in Article 5a(6) of Decision 1999/468/EC for the adoption of amendments of a purely technical nature. Accordingly, Directive 2004/40/EC is hereby amended as follows: 1. Article 10(2) shall be replaced by the following: 2. Amendments to the Annex of a purely technical nature shall be adopted by the Commission in line with: (a) the adoption of directives in the field of technical harmonisation and standardisation with regard to the design, building, manufacture or construction of work equipment and/or workplaces; (b) technical progress, changes in the most relevant harmonised European standards or specifications, and new scientific findings concerning electromagnetic fields. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 11(2). On imperative grounds of urgency, the Commission may have recourse to the urgency procedure referred to in Article 11(3).; 2. Article 11 shall be amended as follows: (a) paragraph 2 shall be replaced by the following: 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.; (b) paragraph 3 shall be replaced by the following: 3. Where reference is made to this paragraph, Article 5a(1), (2), (4) and (6) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 2.6. Directive 2006/25/EC of the European Parliament and of the Council of 5 April 2006 on the minimum health and safety requirements regarding the exposure of workers to risks arising from physical agents (artificial optical radiation) (19th individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) (10) As regards Directive 2006/25/EC, the Commission should be empowered to make purely technical amendments to its Annexes, taking into account the adoption of directives in the field of technical harmonisation and standardisation with regard to the design, building, manufacture or construction of work equipment and/or workplaces, and taking into account technical progress, changes in the most appropriate harmonised European standards or international specifications, and new scientific findings concerning occupational exposure to optical radiation. Since those measures are of general scope and are designed to amend non-essential elements of Directive 2006/25/EC, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. When, on imperative grounds of urgency, the normal time limits for the regulatory procedure with scrutiny cannot be complied with, the Commission should be able to apply the urgency procedure provided for in Article 5a(6) of Decision 1999/468/EC for the adoption of amendments of a purely technical nature. Accordingly, Directive 2006/25/EC is hereby amended as follows: 1. Article 10(2) shall be replaced by the following: 2. Amendments to the Annexes of a purely technical nature shall be adopted by the Commission in line with: (a) the adoption of directives in the field of technical harmonisation and standardisation with regard to the design, building, manufacture or construction of work equipment and/or workplaces; (b) technical progress, changes in the most relevant harmonised European standards or international specifications, and new scientific findings concerning occupational exposure to optical radiation. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 11(2). On imperative grounds of urgency, the Commission may have recourse to the urgency procedure referred to in Article 11(3).; 2. Article 11 shall be amended as follows: (a) paragraph 2 shall be replaced by the following: 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.; (b) paragraph 3 shall be replaced by the following: 3. Where reference is made to this paragraph, Article 5a(1), (2), (4) and (6) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 3. ENTERPRISE 3.1. Council Directive 76/767/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to common provisions for pressure vessels and methods of inspecting them (11) As regards Directive 76/767/EEC, the Commission should be empowered to adapt to technical progress its Annexes and those provisions of the separate directives which are specified in each of those directives. Since those measures are of general scope and are designed to amend non-essential elements of Directive 76/767/EEC and the separate directives, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 76/767/EEC is hereby amended as follows: 1. Article 17(2)(a) shall be replaced by the following: (a) the Member State shall forward the documents giving the description of the vessel and the documents supporting its request for derogation, including the results of any tests carried out, to the other Member States, which shall have a period of four months to agree or disagree, to submit any comments, questions, additional requirements or requests for further tests, or, if they so wish, to refer the matter to the Committee referred to in Article 20(1) for its view. Copies of the documents shall be sent to the Commission. Such correspondence shall be confidential.; 2. Article 18 shall be replaced by the following: Article 18 The Commission shall adapt to technical progress Annexes I and II to this Directive and those provisions of the separate directives which are specified in each of those directives. Those measures, designed to amend non-essential elements of this Directive and the separate directives, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 20(2).; 3. Article 20 shall be amended as follows: (a) paragraph 2 shall be replaced by the following: 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.; (b) paragraph 3 shall be deleted. 3.2. Council Directive 76/769/EEC of 27 July 1976 on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (12) As regards Directive 76/769/EEC, the Commission should be empowered to adapt the Annexes thereto to technical progress. Since those measures are of general scope and are designed to amend non-essential elements of Directive 76/769/EEC, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. When, on imperative grounds of urgency, such as an urgent need to strengthen restrictions on the marketing or use of dangerous substances, the normal time limits for the regulatory procedure with scrutiny cannot be complied with, the Commission should be able to apply the urgency procedure provided for in Article 5a(6) of Decision 1999/468/EC. Accordingly, Directive 76/769/EEC is hereby amended as follows: 1. Article 2a shall be replaced by the following: Article 2a The Commission may adapt the Annexes to this Directive to technical progress with regard to substances and preparations covered by this Directive. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 2b(2). On imperative grounds of urgency, the Commission may have recourse to the urgency procedure referred to in Article 2b(3).; 2. the following Article shall be inserted: Article 2b 1. The Commission shall be assisted by the Committee established by Article 29(1) of Council Directive 67/548/EEC (13) 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 3. Where reference is made to this paragraph, Article 5a(1), (2), (4) and (6) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 3.3. Directive 94/25/EC of the European Parliament and of the Council of 16 June 1994 on the approximation of the laws, regulations and administrative provisions of the Member States relating to recreational craft (14) As regards Directive 94/25/EC, the Commission should be empowered to make amendments in the light of the progress of technical knowledge and in the light of new scientific evidence. Since those measures are of general scope and are designed to amend non-essential elements of Directive 94/25/EC, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 94/25/EC is hereby amended as follows: 1. Article 6a shall be replaced by the following: Article 6a The Commission may make amendments which are necessary in the light of the progress of technical knowledge and in the light of new scientific evidence to the requirements of Annex I.B.2 and Annex I.C.1, excluding direct or indirect modifications to exhaust or noise emission values and to the Froude and P/D ratio values. Such amendments may include reference fuels and the standards to be used for exhaust and noise emissions testing. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 6b(2).; 2. the following Article shall be inserted: Article 6b 1. The Commission shall be assisted by the Committee set up pursuant to Article 6(3). 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 3.4. Directive 96/73/EC of the European Parliament and of the Council of 16 December 1996 on certain methods for the quantitative analysis of binary textile fibre mixtures (15) As regards Directive 96/73/EC, the Commission should be empowered to adopt the measures necessary for the adaptation to technical progress of the methods of quantitative analysis provided for in Annex II thereto. Since those measures are of general scope and are designed to amend non-essential elements of that Directive, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Articles 5 and 6 of Directive 96/73/EC shall be replaced by the following: Article 5 The Commission shall adapt to technical progress the methods of quantitative analysis provided for in Annex II. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 6(2). Article 6 1. The Commission shall be assisted by a Committee for Directives relating to Textile Names and Labelling. 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 3.5. Directive 1999/45/EC of the European Parliament and of the Council of 31 May 1999 concerning the approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of dangerous preparations (16) As regards Directive 1999/45/EC, the Commission should be empowered to adapt the Annexes thereto to technical progress. Since those measures are of general scope and are designed to amend non-essential elements of Directive 1999/45/EC, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 1999/45/EC is hereby amended as follows: 1. the first sentence of Article 10(3) shall be replaced by the following: In relation to certain preparations classified as dangerous within the meaning of Article 7, by way of derogation from points 2.4, 2.5 and 2.6 of paragraph 2 of this Article, the Commission may determine exemptions to certain provisions on environmental labelling or specific provisions in relation to environmental labelling, where it can be demonstrated that there would be a reduction in the environmental impact. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 20a(3).; 2. the second sentence of Article 12(4) shall be replaced by the following: Where appropriate, the Commission may decide upon measures in the framework of Annex V. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 20a(3).; 3. Article 19(3) shall be replaced by the following: 3. The Commission shall take a decision in accordance with the regulatory procedure referred to in Article 20a(2).; 4. Article 20 shall be replaced by the following: Article 20 The Commission shall adapt to technical progress the Annexes to this Directive. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 20a(3).; 5. the following Article shall be inserted: Article 20a 1. The Commission shall be assisted by the committee established by Article 29(1) of Council Directive 67/548/EEC (17) 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 3.6. Directive 2002/24/EC of the European Parliament and of the Council of 18 March 2002 relating to the type-approval of two or three-wheel motor vehicles (18) As regards Directive 2002/24/EC, the Commission should be empowered to adapt to technical progress its Annexes or the provisions of the separate directives referred to in its Annex I. Since those measures are of general scope and are designed to amend non-essential elements of Directive 2002/24/EC or of the separate directives, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 2002/24/EC is hereby amended as follows: 1. Article 17 shall be replaced by the following: Article 17 The Commission may adapt to technical progress the Annexes to this Directive or the provisions of the separate directives referred to in Annex I to this Directive. Those measures, designed to amend non-essential elements of this Directive or of the separate directives, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 18(2).; 2. Article 18 shall be amended as follows: (a) paragraph 2 shall be replaced by the following: 2. Where reference is made to this paragraph, Articles 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.; (b) paragraph 3 shall be deleted. 3.7. Directive 2003/37/EC of the European Parliament and of the Council of 26 May 2003 on type-approval of agricultural or forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units (19) As regards Directive 2003/37/EC, the Commission should be empowered to adapt its Annexes, to adapt the technical provisions of the separate directives and to introduce into the separate directives provisions relating to the EC type-approval of separate technical units. Since those measures are of general scope and are designed to amend non-essential elements of Directive 2003/37/EC, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 2003/37/EC is hereby amended as follows: 1. Article 19 shall be amended as follows: (a) in paragraph 1, the introductory wording shall be replaced by the following: 1. The following measures designed to amend non-essential elements of this Directive which are necessary for the implementation of this Directive and which relate to the subject matter referred to below shall be adopted by the Commission in accordance with the regulatory procedure with scrutiny referred to in Article 20(3):; (b) paragraph 2 shall be replaced by the following: 2. The Commission shall adapt the Annexes to this Directive if, pursuant to Decision 97/836/EC, new regulations or amendments to existing regulations which the Community has accepted are introduced. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 20(3).; 2. Article 20(3) shall be replaced by the following: 3. Where reference is made to this paragraph, Articles 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 3.8. Directive 2004/22/EC of the European Parliament and of the Council of 31 March 2004 on measuring instruments (20) As regards Directive 2004/22/EC, the Commission should be empowered to take appropriate measures to amend the instrument-specific Annexes thereto (MI-001 to MI-010). Since those measures are of general scope and are designed to amend non-essential elements of Directive 2004/22/EC, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 2004/22/EC is hereby amended as follows: 1. Article 15 shall be amended as follows: (a) paragraph 3 shall be replaced by the following: 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.; (b) paragraph 4 shall be deleted. 2. Article 16(2) shall be replaced by the following: 2. At the request of a Member State or on its own initiative, the Commission may amend the instrument-specific Annexes (MI-001 to MI-010) in relation to the following: (a) maximum permissible errors (MPEs) and accuracy classes; (b) rated operating conditions; (c) critical change values; (d) disturbances. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 15(3). 4. ENVIRONMENT 4.1. Council Directive 76/160/EEC of 8 December 1975 concerning the quality of bathing water (21) As regards Directive 76/160/EEC, the Commission should be empowered to adapt to technical progress the G and I values for the parameters and the methods of analysis set out in the Annex thereto. Since those measures are of general scope and are designed to amend non-essential elements of Directive 76/160/EEC, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 76/160/EEC is hereby amended as follows: 1. Article 9 shall be replaced by the following: Article 9 The Commission shall adopt such amendments as are necessary to adapt to technical progress the G and I values for the parameters and the methods of analysis set out in the Annex to this Directive. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 11(2).; 2. Article 11 shall be amended as follows: (a) paragraph 2 shall be replaced by the following: 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.; (b) paragraph 3 shall be deleted. 4.2. Council Directive 91/271/EEC of 21 May 1991 concerning urban waste water treatment (22) As regards Directive 91/271/EEC, the Commission should be empowered to amend the requirements laid down in sections A, B and C of Annex I thereto. Since those measures are of general scope and are designed to amend non-essential elements of Directive 91/271/EEC, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 91/271/EEC is hereby amended as follows: 1. Article 3(2) shall be replaced by the following: 2. Collecting systems described in paragraph 1 shall satisfy the requirements of section A of Annex I. The Commission may amend those requirements. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 18(3).; 2. Article 4(3) shall be replaced by the following: 3. Discharges from urban waste water treatment plants described in paragraphs 1 and 2 shall satisfy the relevant requirements of section B of Annex I. The Commission may amend those requirements. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 18(3).; 3. Article 5(3) shall be replaced by the following: 3. Discharges from urban waste water treatment plants described in paragraph 2 shall satisfy the relevant requirements of section B of Annex I. The Commission may amend those requirements. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 18(3).; 4. Article 8 shall be amended as follows: (a) paragraph 4 shall be replaced by the following: 4. The Commission shall examine that request and take appropriate measures in accordance with the regulatory procedure referred to in Article 18(2).; (b) the second subparagraph of paragraph 5 shall be replaced by the following: In such circumstances, Member States shall submit beforehand the relevant documentation to the Commission. The Commission shall examine the case and take appropriate measures in accordance with the regulatory procedure referred to in Article 18(2).; 5. Article 11(2) shall be replaced by the following: 2. Regulations and/or specific authorisation shall satisfy the requirements of section C of Annex I. The Commission may amend those requirements. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 18(3).; 6. Article 12(3) shall be replaced by the following: 3. Prior regulations and/or specific authorisation of discharges from urban waste water treatment plants made pursuant to paragraph 2 within agglomerations of 2 000 to 10 000 p.e. in the case of discharges to fresh waters and estuaries, and within agglomerations of 10 000 p.e. or more in respect of all discharges, shall contain conditions to satisfy the relevant requirements of section B of Annex I. The Commission may amend those requirements. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 18(3).; 7. Article 15(5) shall be replaced by the following: 5. The Commission may formulate guidelines on the monitoring referred to in paragraphs 1, 2 and 3 in accordance with the regulatory procedure referred to in Article 18(2).; 8. Article 17(4) shall be replaced by the following: 4. The Commission shall determine, in accordance with the regulatory procedure referred to in Article 18(2), the methods and formats to be adopted for reporting on the national programmes. Any amendments to those methods and formats shall be adopted in accordance with that procedure.; 9. Article 18(2) and (3) shall be replaced by the following: 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 4.3. Council Directive 91/676/EEC of 12 December 1991 concerning the protection of waters against pollution caused by nitrates from agricultural sources (23) As regards Directive 91/676/EEC, the Commission should be empowered to adapt or supplement the Annexes thereto to technical and scientific progress. Since those measures are of general scope and are designed to amend non-essential elements of Directive 91/676/EEC, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 91/676/EEC is hereby amended as follows: 1. Articles 7 and 8 shall be replaced by the following: Article 7 The Commission may draw up guidelines for the monitoring referred to in Articles 5 and 6 in accordance with the regulatory procedure referred to in Article 9(2). Article 8 The Commission may adapt the Annexes to this Directive to scientific and technical progress. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 9(3).; 2. Article 9(3) shall be replaced by the following: 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.; 3. the third subparagraph of point 2 of Annex III shall be replaced by the following: If a Member State allows a different amount under point (b) of the second subparagraph, it shall inform the Commission, which shall examine the justification in accordance with the regulatory procedure referred to in Article 9(2). 4.4. Directive 94/63/EC of the European Parliament and of the Council of 20 December 1994 on the control of volatile organic compound (VOC) emissions resulting from the storage of petrol and its distribution from terminals to service stations (24) As regards Directive 94/63/EC, the Commission should be empowered to revise the specifications for bottom loading equipment laid down in Annex IV thereto, and to adapt, with the exception of limit values laid down in point 2 of Annex II, the Annexes to technical progress. Since those measures are of general scope and are designed to amend non-essential elements of Directive 94/63/EC, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 94/63/EC is hereby amended as follows: 1. in Article 4(1), the sixth subparagraph shall be replaced by the following: All terminals with loading facilities for road tankers shall be equipped with at least one gantry which meets the specifications for bottom loading equipment laid down in Annex IV. The Commission shall re-examine those specifications at regular intervals and, if appropriate, revise them. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 8(2).; 2. Article 7 shall be replaced by the following: Article 7 Adaptation to technical progress Except for the limit values laid down in point 2 of Annex II, the Commission may adapt the Annexes to this Directive to technical progress. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 8(2).; 3. Article 8 shall be amended as follows: (a) paragraph 2 shall be replaced by the following: 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.; (b) paragraph 3 shall be deleted. 4.5. Council Directive 96/82/EC of 9 December 1996 on the control of major-accident hazards involving dangerous substances (25) As regards Directive 96/82/EC, the Commission should be empowered to adapt Annexes II to VI thereto to technical progress, and to establish harmonised criteria for decisions taken by the competent authorities of the Member States to the effect that an establishment is in a state incapable of creating a major accident hazard. Since those measures are of general scope and are designed to amend non-essential elements of Directive 96/82/EC, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 96/82/EC is hereby amended as follows: 1. Article 9(6)(b) shall be replaced by the following: (b) The Commission shall establish harmonised criteria for decisions of the competent authority that an establishment is in a state incapable of creating a major accident hazard within the meaning of subparagraph (a). Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 22(3).; 2. Article 15(2) shall be replaced by the following: 2. Member States shall, as soon as the information provided for in Article 14 is collected, inform the Commission of the result of their analysis and recommendations using a report form established and kept under review by means of the regulatory procedure referred to in Article 22(2). Reporting of this information by Member States may be delayed only to allow for the completion of legal proceedings where such reporting is liable to affect those proceedings.; 3. Article 21 shall be replaced by the following: Article 21 Terms of reference of the Committee 1. The Commission shall adapt the criteria referred to in Article 9(6)(b) and Annexes II to VI to technical progress. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 22(3). 2. The measure to draw up the report form referred to in Article 15(2) shall be adopted in accordance with the regulatory procedure referred to in Article 22(2).; 4. Article 22 shall be replaced by the following: Article 22 Committee procedure 1. The Commission shall be assisted by a Committee. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 4.6. Council Directive 1999/31/EC of 26 April 1999 on the landfill of waste (26) As regards Directive 1999/31/EC, the Commission should be empowered to adapt the Annexes thereto to scientific and technical progress and to adopt measures for the standardisation of control, sampling and analysis methods. Since those measures are of general scope and are designed to amend non-essential elements of Directive 1999/31/EC, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 1999/31/EC is hereby amended as follows: 1. Article 16 shall be replaced by the following: Article 16 Committee procedure Measures necessary to adapt the Annexes to this Directive to scientific and technical progress and to establish the standardisation of control, sampling and analysis methods in relation to the landfill of waste shall be adopted by the Commission, assisted by the Committee established by Article 18 of Directive 2006/12/EC. Those measures, designed to amend non-essential elements of this Directive, inter alia, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 17(3). To this end, as regards Annex II, the Committee shall take into account the general principles and general procedures for testing and acceptance criteria set out in Annex II and shall set specific criteria and/or test methods and associated limit values for each class of landfill, including if necessary specific types of landfill within each class, including underground storage. The Commission shall, in accordance with the regulatory procedure referred to in Article 17(2), adopt, and when necessary amend, provisions for the harmonisation and regular transmission of the statistical data referred to in Articles 5, 7 and 11.; 2. Article 17(3) shall be replaced by the following: 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 4.7. Directive 1999/94/EC of the European Parliament and of the Council of 13 December 1999 relating to the availability of consumer information on fuel economy and CO2 emissions in respect of the marketing of new passenger cars (27) As regards Directive 1999/94/EC, the Commission should be empowered to adapt its Annexes. Since those measures are of general scope and are designed to amend non-essential elements of that Directive, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 1999/94/EC is hereby amended as follows: 1. Article 9 shall be replaced by the following: Article 9 1. Measures necessary to adapt the Annexes to this Directive and designed to amend non-essential elements of it shall be adopted by the Commission in accordance with the regulatory procedure with scrutiny referred to in Article 10(3) following consultation with consumer organisations and other interested parties. In order to assist this process, each Member State shall transmit to the Commission, by 31 December 2003, a report on the effectiveness of the provisions of this Directive, covering the period from 18 January 2001 to 31 December 2002. The format of this report shall be established in accordance with the regulatory procedure referred to in Article 10(2) not later than 18 January 2001. 2. In addition to the measures referred to in paragraph 1, the Commission shall take measures aimed at: (a) further specifying the format of the label referred to in Article 3 by adapting Annex I; (b) further specifying the requirements concerning the guide referred to in Article 4 with a view to classifying new car models, thus enabling a listing of the models according to CO2 emissions and fuel consumption in specified classes, including a class listing of the most fuel efficient new car models; (c) establishing recommendations in order to enable the application of the principles of the provisions on promotional literature referred to in the first paragraph of Article 6 to other media and material. The measures referred to in point (a) of the first subparagraph, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 10(3). The measures referred to in points (b) and (c) of the first subparagraph shall be adopted in accordance with the regulatory procedure referred to in Article 10(2).; 2. Article 10(3) shall be replaced by the following: 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 4.8. Directive 2000/76/EC of the European Parliament and of the Council of 4 December 2000 on the incineration of waste (28) As regards Directive 2000/76/EC, the Commission should be empowered to establish criteria for requirements relating to the reduction of the frequency of certain periodic measurements, to determine the date from which continuous measurements of certain air emission limit values shall be carried out, to adapt Articles 10, 11 and 13 and Annexes I and III to technical progress or new findings concerning the health benefits of emission reductions, and to adapt the tables in Annex II, point 2.1. Since those measures are of general scope and are designed to amend non-essential elements of Directive 2000/76/EC, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 2000/76/EC is hereby amended as follows: 1. Article 11 shall be amended as follows: (a) the first subparagraph of paragraph 7 shall be replaced by the following: 7. The reduction of the frequency of the periodic measurements for heavy metals from twice a year to once every two years and for dioxins and furans from twice a year to once a year may be authorised in the permit by the competent authority provided that the emissions resulting from co-incineration or incineration are below 50 % of the emission limit values determined in accordance with Annex II or Annex V respectively and that criteria for the requirements to be met are available. The Commission shall adopt measures establishing these criteria, based at least on the provisions of points (a) and (d) of the second subparagraph. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 17(2).; (b) paragraph 13 shall be replaced by the following: 13. The Commission shall determine, as soon as appropriate measurement techniques are available within the Community, the date from which continuous measurements of the air emission limit values for heavy metals, dioxins and furans shall be carried out in accordance with Annex III. That measure, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 17(2).; 2. Article 16 shall be replaced by the following: Article 16 Adaptation to technical progress or new findings The Commission shall adopt measures designed to amend non-essential elements of this Directive and adapting Articles 10, 11 and 13 and Annexes I and III to technical progress or new findings concerning the health benefits of emission reductions in accordance with the regulatory procedure with scrutiny referred to in Article 17(2).; 3. Article 17 shall be replaced by the following: Article 17 Committee procedure 1. The Commission shall be assisted by a committee. 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.; 4. the first paragraph of point II.2.1 of Annex II shall be replaced by the following: Where, for large combustion plants, more stringent emission limit values are set under Directive 2001/80/EC or will be set under other Community legislation, those emission limit values shall replace, for the plants and pollutants concerned, the emission limit values laid down in the following tables (Cproc). In that case, the Commission shall adapt those tables to the more stringent emission limit values. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 17(2), without delay. 4.9. Directive 2002/49/EC of the European Parliament and of the Council of 25 June 2002 relating to the assessment and management of environmental noise (29) As regards Directive 2002/49/EC, the Commission should be empowered to adapt point 3 of Annex I and Annexes II and III thereto to technical and scientific progress and to establish common assessment methods. Since those measures are of general scope and are designed to amend non-essential elements of Directive 2002/49/EC, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 2002/49/EC is hereby amended as follows: 1. Article 6(2) shall be replaced by the following: 2. The Commission shall, through a revision of Annex II, establish common assessment methods for the determination of Lden and Lnight. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 13(3). Until those methods are adopted, Member States may use assessment methods adapted in accordance with Annex II and based upon the methods laid down in their own legislation. In such case, the Member States must demonstrate that those methods give equivalent results to the results obtained with the methods set out in paragraph 2(2) of Annex II.; 2. Article 12 shall be replaced by the following: Article 12 Adaptation to technical and scientific progress The Commission shall adapt point 3 of Annex I and Annexes II and III to this Directive to technical and scientific progress. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 13(3).; 3. Article 13(3) shall be replaced by the following: 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.; 4. in Annex III, the second sentence of the introductory wording shall be replaced by the following: The dose-effect relations introduced by future revisions of this Annex carried out in accordance with the regulatory procedure with scrutiny referred to in Article 13(3) will concern in particular:. 4.10. Regulation (EC) No 1830/2003 of the European Parliament and of the Council of 22 September 2003 on the traceability and labelling of genetically modified organisms and the traceability of food and feed products produced from genetically modified organisms (30) As regards Regulation (EC) No 1830/2003, the Commission should be empowered to establish and adapt a system for the development and assignment of unique identifiers to GMOs. Since those measures are of general scope and are designed to amend non-essential elements of that Regulation by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Regulation (EC) No 1830/2003 is hereby amended as follows: 1. Article 8 shall be replaced by the following: Article 8 Unique identifiers The Commission shall: (a) prior to the application of Articles 1 to 7, establish a system for the development and assignment of unique identifiers to GMOs; (b) adapt the system provided for in point (a) as appropriate. The measures provided for in the first paragraph, designed to amend non-essential elements of this Regulation by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 10(2). In so doing, account shall be taken of developments in international fora.; 2. Article 10 shall be amended as follows: (a) paragraph 2 shall be replaced by the following: 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.; (b) paragraph 4 shall be deleted. 4.11. Directive 2004/42/EC of the European Parliament and of the Council of 21 April 2004 on the limitation of emissions of volatile organic compounds due to the use of organic solvents in certain paints and varnishes and vehicle refinishing products (31) As regards Directive 2004/42/EC, the Commission should be empowered to adapt Annex III thereto to technical progress. Since those measures are of general scope and are designed to amend non-essential elements of Directive 2004/42/EC, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 2004/42/EC is hereby amended as follows: 1. Article 11 shall be replaced by the following: Article 11 Adaptation to technical progress The Commission shall adapt Annex III to take account of technical progress. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 12(3).; 2. Article 12(3) shall be replaced by the following: 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 4.12. Regulation (EC) No 842/2006 of the European Parliament and of the Council of 17 May 2006 on certain fluorinated greenhouse gases (32) As regards Regulation (EC) No 842/2006, the Commission should be empowered to establish standard leakage checking requirements, to establish the minimum requirements and the conditions for mutual recognition in respect of training programmes and certification, and to adopt additional labelling requirements. Since those measures are of general scope and are designed to amend non-essential elements of Regulation (EC) No 842/2006 by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Regulation (EC) No 842/2006 is hereby amended as follows: 1. Article 3(7) shall be replaced by the following: 7. The Commission shall establish the standard leakage checking requirements for each of the applications referred to in paragraph 1. Those measures, designed to amend non-essential elements of this Regulation by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 12(3).; 2. Article 5(1) shall be replaced by the following: 1. The Commission shall establish, on the basis of information received from Member States and in consultation with the relevant sectors, the minimum requirements and the conditions for mutual recognition in respect of training programmes and certification for both the companies and the relevant personnel involved in the installation, maintenance or servicing of the equipment and systems covered by Article 3(1), and for the personnel involved in the activities provided for by Articles 3 and 4. Those measures, designed to amend non-essential elements of this Regulation by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 12(3).; 3. Article 7(3) shall be replaced by the following: 3. The form of the label to be used shall be determined in accordance with the regulatory procedure referred to in Article 12(2). Labelling requirements additional to those set out in paragraph 1 shall, if appropriate, be adopted. Those measures, designed to amend non-essential elements of this Regulation by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 12(3). Before submitting a proposal to the Committee referred to in Article 12(1), the Commission shall review the desirability of including additional environmental information, including the global warming potential, on labels, taking due account of existing labelling schemes already applicable to the products and equipment referred to in paragraph 2.; 4. Article 12(3) shall be replaced by the following: 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 4.13. Directive 2006/44/EC of the European Parliament and of the Council of 6 September 2006 on the quality of fresh waters needing protection or improvement in order to support fish life (33) As regards Directive 2006/44/EC, the Commission should be empowered to adapt the G values for the parameters, and the methods of analysis, set out in Annex I thereto to technical and scientific progress. Since those measures are of general scope and are designed to amend non-essential elements of Directive 2006/44/EC, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 2006/44/EC is hereby amended as follows: 1. Article 12 shall be replaced by the following: Article 12 The Commission shall adopt measures necessary to adapt to technical and scientific progress the G values for the parameters, and the methods of analysis, set out in Annex I to this Directive. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 13(2).; 2. Article 13 shall be amended as follows: (a) paragraph 2 shall be replaced by the following: 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.; (b) paragraph 3 shall be deleted. 4.14. Directive 2006/113/EC of the European Parliament and of the Council of 12 December 2006 on the quality required of shellfish waters (34) As regards Directive 2006/113/EC, the Commission should be empowered to adapt to technical and scientific progress the G values for the parameters, and the methods of analysis, set out in Annex I thereto. Since those measures are of general scope and are designed to amend non-essential elements of Directive 2006/113/EC, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Article 12 of Directive 2006/113/EC shall be replaced by the following: Article 12 The Commission, assisted by the Committee set up by Article 13(1) of Directive 2006/44/EC, shall adopt measures necessary to adapt to technical and scientific progress the G values for the parameters, and the methods of analysis, set out in Annex I to this Directive. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 13(2) of Directive 2006/44/EC. 5. EUROSTAT 5.1. Council Regulation (EEC) No 696/93 of 15 March 1993 on the statistical units for the observation and analysis of the production system in the Community (35) As regards Regulation (EEC) No 696/93, the Commission should be empowered to adapt the Annex thereto to economic and technical progress. Since those measures are of general scope and are designed to amend non-essential elements of Regulation (EEC) No 696/93, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Regulation (EEC) No 696/93 is hereby amended as follows: 1. Articles 5 and 6 shall be replaced by the following: Article 5 After the end of the transitional period referred to in Article 4, the Commission may, in accordance with the management procedure referred to in Article 7(2), authorise a Member State to use other statistical units of the production system. Article 6 Measures for the implementation of this Regulation, including those designed to adapt to economic and technical progress concerning in particular the statistical units of the production system, the criteria used and the definitions specified in the Annex, shall be adopted by the Commission. Those measures, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 7(3).; 2. Article 7 shall be replaced by the following: Article 7 1. The Commission shall be assisted by the Statistical Programme Committee. 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period provided for in Article 4(3) of Decision 1999/468/EC shall be set at three months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 5.2. Council Directive 95/57/EC of 23 November 1995 on the collection of statistical information in the field of tourism (36) As regards Directive 95/57/EC, the Commission should be empowered to determine the definitions to be applied to data collection characteristics and any adjustments to the list of such characteristics, to adopt the necessary minimum accuracy requirements for results and the procedures for ensuring the harmonised processing of systematic biases, and to adopt detailed rules for the processing of information collected by the Member States. Since those measures are of general scope and are designed to amend non-essential elements of Directive 95/57/EC, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 95/57/EC is hereby amended as follows: 1. Article 3(2) shall be replaced by the following: 2. The definitions to be applied to the data collection characteristics and any adjustments to the list of data collection characteristics shall be determined by the Commission. Those measures, designed to amend non-essential elements of this Directive, inter alia, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 12(2).; 2. Article 4(1) shall be replaced by the following: 1. The collection of statistical information shall, where possible, ensure that results meet the necessary minimum accuracy requirements. Those requirements, and the procedures for ensuring the harmonised processing of systematic biases, shall be adopted by the Commission. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 12(2). The minimum accuracy requirements shall be determined with particular reference to annual overnight stays at national level.; 3. Article 6 shall be replaced by the following: Article 6 Data processing Member States shall process the information collected under Article 3 in accordance with the accuracy requirements referred to in Article 4 and the detailed rules adopted by the Commission. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 12(2). The regional level shall be in accordance with the Nomenclature of Territorial Units (NUTS) of the Statistical Office of the European Communities.; 4. in Article 7(3), the words Article 12 shall be replaced by the words Article 12(1); 5. in Article 9, the words Article 12 shall be replaced by the words Article 12(1); 6. the following paragraphs shall be added to Article 11: The measures referred to in Articles 3, 4 and 6, designed to amend non-essential elements of this Directive, inter alia, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 12(2). The measures referred to in Articles 7 and 9 shall be adopted in accordance with the procedure referred to in Article 12(1).; 7. Article 12(2) shall be replaced by the following: 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 5.3. Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS) (37) As regards Regulation (EC) No 1059/2003, the Commission should be empowered to adapt the administrative units used for the NUTS classification, deviate from population thresholds in the case of some non-administrative units, amend smaller administrative units for the purposes of NUTS 3, and amend the NUTS classification. Since those measures are of general scope and are designed to amend non-essential elements of Regulation (EC) No 1059/2003, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Regulation (EC) No 1059/2003 is hereby amended as follows: 1. Article 3 shall be amended as follows: (a) paragraph 4 shall be replaced by the following: 4. The existing administrative units used for the NUTS classification are laid down in Annex II. Measures designed to amend non-essential elements of this Regulation and adapting Annex II shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 7(2).; (b) the third subparagraph of paragraph 5 shall be replaced by the following: Some non-administrative units may, however, deviate from those thresholds because of particular geographical, socio-economic, historical, cultural or environmental circumstances, especially in the islands and the outermost regions. Those measures, designed to amend non-essential elements of this Regulation by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 7(2).; 2. in Article 4(1), the second subparagraph shall be replaced by the following: Measures designed to amend non-essential elements of this Regulation and adapting Annex III shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 7(2).; 3. Article 5 shall be amended as follows: (a) the first sentence of paragraph 4 shall be replaced by the following: 4. Amendments to the NUTS classification shall be adopted in the second half of the calendar year, not more frequently than every three years, on the basis of the criteria laid down in Article 3. Those measures, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 7(2).; (b) paragraph 5 shall be replaced by the following: 5. When an amendment is made to the NUTS classification, the Member State concerned shall transmit to the Commission the time series for the new regional breakdown, to replace data already transmitted. The list of the time series and their length shall be specified by the Commission, taking into account the feasibility of providing them. Those measures, designed to amend non-essential elements of this Regulation by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 7(2). The time series are to be supplied within two years of the amendment of the NUTS classification.; 4. Article 7 shall be replaced by the following: Article 7 1. The Commission shall be assisted by the Statistical Programme Committee. 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision No 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 5.4. Regulation (EC) No 1177/2003 of the European Parliament and of the Council of 16 June 2003 concerning Community statistics on income and living conditions (EU-SILC) (38) As regards Regulation (EC) No 1177/2003, the Commission should be empowered to adopt measures concerning target secondary areas and individuals included in the initial sample and measures taking account of economic and technical changes. Since those measures are of general scope and are designed to amend non-essential elements of Regulation (EC) No 1177/2003, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Regulation (EC) No 1177/2003 is hereby amended as follows: 1. Article 6(2) shall be replaced by the following: 2. Target secondary areas shall be included every year starting from 2005 in the cross-sectional component only. One secondary area shall be covered each year. Measures defining such target areas, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 14(3).; 2. Article 8(3) shall be replaced by the following: 3. In the longitudinal component, individuals included in the initial sample, namely sample persons, shall be followed over the duration of the panel. Every sample person who has moved to a private household within the national boundaries shall be followed up to the new location in accordance with tracing rules and procedures to be defined by the Commission. Those measures, designed to amend non-essential elements of this Regulation by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 14(3).; 3. Article 14(3) shall be replaced by the following: 3. Where reference is made to this paragraph, Article 5a(1) to 4 and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.; 4. Article 15 shall be amended as follows: (a) in paragraph 1, the words in accordance with the procedure referred to in Article 14(2) shall be deleted; (b) the following paragraph shall be added: 5. The measures referred to in paragraphs 1 and 2, designed to amend non-essential elements of this Regulation, inter alia, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 14(3) at least 12 months before the beginning of the year of the survey. 5.5. Regulation (EC) No 138/2004 of the European Parliament and of the Council of 5 December 2003 on the economic accounts for agriculture in the Community (39) As regards Regulation (EC) No 138/2004, the Commission should be empowered to update the methodology of the economic accounts for agriculture (EAA) in the Community, the list of variables and the time limits for the transmission of data for these accounts. Since those measures are of general scope and are designed to amend non-essential elements of Regulation (EC) No 138/2004, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Regulation (EC) No 138/2004 is hereby amended as follows: 1. Article 2(2) shall be replaced by the following: 2. The EAA methodology shall be updated by the Commission. Those measures, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 4(2).; 2. Article 3(3) shall be replaced by the following: 3. The Commission shall update the list of variables and the time limits for the transmission of data set out in Annex II. Those measures, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 4(2).; 3. Article 4 shall be amended as follows: (a) paragraph 2 shall be replaced by the following: 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.; (b) paragraph 3 shall be deleted. 5.6. Regulation (EC) No 808/2004 of the European Parliament and of the Council of 21 April 2004 concerning Community statistics on the information society (40) As regards Regulation (EC) No 808/2004, the Commission should be empowered to adopt measures for implementing the modules concerning elements such as the selection and specification, adjustment and modification of subjects and their characteristics and the coverage and periodicity provided for in that Regulation. Since those measures are of general scope and are designed to amend non-essential elements of Regulation (EC) No 808/2004, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Articles 8 and 9 of Regulation (EC) No 808/2004 shall be replaced by the following: Article 8 Implementing measures 1. The measures for implementing the modules of this Regulation shall concern the selection and specification, adjustment and modification of subjects and their characteristics, the coverage, reference periods and breakdowns of characteristics, the periodicity and timing of data provision and the deadlines for transmission of results. 2. The implementing measures, including adjustment and updating measures to take account of economic and technical changes, shall be adopted by the Commission. Those measures, designed to amend non-essential elements of this Regulation, inter alia, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 9(2), taking into account Member States resources and the burden on respondents, technical and methodological feasibility and reliability of results. 3. Implementing measures shall be adopted at least nine months before the start of a data collection period. Article 9 Committee procedure 1. The Commission shall be assisted by the Statistical Programme Committee. 2. Where reference is made to this paragraph, Article 5a(1) to 4 and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 5.7. Regulation (EC) No 184/2005 of the European Parliament and of the Council of 12 January 2005 on Community statistics concerning balance of payments, international trade in services and foreign direct investment (41) As regards Regulation (EC) No 184/2005, the Commission should be empowered to specify common quality standards and the content and periodicity of the quality reports and to adapt the Annexes to economic and technical changes. Since those measures are of general scope and are designed to amend non-essential elements of Regulation (EC) No 184/2005, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Regulation (EC) No 184/2005 is hereby amended as follows: 1. Article 4(3) shall be replaced by the following: 3. The common quality standards, as well as the content and periodicity of the quality reports, shall be specified by the Commission, taking into account the implications as regards the cost of collecting and compiling the data as well as important changes concerning data collection. Those measures, designed to amend non-essential elements of this Regulation by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 11(3). The quality of the data transmitted shall be assessed, on the basis of the quality reports, by the Commission with the assistance of the Balance of Payments Committee referred to in Article 11(1). This assessment of the Commission shall be sent to the European Parliament for information.; 2. Articles 10 and 11 shall be replaced by the following: Article 10 Adaptation to economic and technical changes The following measures designed to amend non-essential elements of this Regulation, inter alia, by supplementing it, and necessary to take account of economic and technical changes shall be adopted by the Commission in accordance with the regulatory procedure with scrutiny referred to in Article 11(3): (a) measures updating data requirements, including submission deadlines as well as revisions, extensions and eliminations of data flows set out in Annex I; (b) measures updating the definitions set out in Annex II. Article 11 Committee procedure 1. The Commission shall be assisted by the Balance of Payments Committee (the Committee). 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period provided for in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 4. The ECB may attend the meetings of the Committee as an observer. 5.8. Regulation (EC) No 1161/2005 of the European Parliament and of the Council of 6 July 2005 on the compilation of quarterly non-financial accounts by institutional sector (42) As regards Regulation (EC) No 1161/2005, the Commission should be empowered to establish timetables and the breakdown of transactions, to adjust the time of data transmission, to adjust the proportion of the Community total and to define common quality standards. Since those measures are of general scope and are designed to amend non-essential elements of Regulation (EC) No 1161/2005, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Regulation (EC) No 1161/2005 is hereby amended as follows: 1. Article 2 shall be amended as follows: (a) paragraph 2 shall be replaced by the following: 2. A timetable for the transmission of items P.1, P.2, D.42, D.43, D.44, D.45, and B.4G, and any decision to require a breakdown of the transactions listed in the Annex by counterpart sector, shall be adopted by the Commission. Those measures, designed to amend non-essential elements of this Regulation, inter alia, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 8(3). Any such decision shall not be adopted before the Commission has reported to the European Parliament and the Council on the implementation of this Regulation pursuant to Article 9.; (b) paragraph 4 shall be replaced by the following: 4. The Commission may adjust, by a maximum of five days, the time of transmission specified in paragraph 3. That measure, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 8(3).; 2. Article 3(3) shall be replaced by the following: 3. The Commission may adjust the proportion (1 %) of the Community total referred to in paragraph 1. That measure, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 8(3).; 3. Article 6(1) shall be replaced by the following: 1. Member States shall take all measures necessary to ensure that the quality of transmitted data improves over time to meet common quality standards to be defined by the Commission. Measures establishing those common quality standards, designed to amend non-essential elements of this Regulation by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 8(3).; 4. Article 7 shall be deleted; 5. Article 8 shall be replaced by the following: Article 8 Committee procedure 1. The Commission shall be assisted by the Statistical Programme Committee. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period provided for in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 6. INFORMATION SOCIETY 6.1. Directive 1999/93/EC of the European Parliament and of the Council of 13 December 1999 on a Community framework for electronic signatures (43) As regards Directive 1999/93/EC, the Commission should be empowered to establish criteria for Member States to determine whether a body should be designated to determine the conformity of secure signature-creation-devices with the requirements laid down in Annex III. Since those measures are of general scope and are designed to amend non-essential elements of Directive 1999/93/EC by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 1999/93/EC is hereby amended as follows: 1. in Article 3(4), the first subparagraph shall be replaced by the following: The conformity of secure signature-creation-devices with the requirements laid down in Annex III shall be determined by appropriate public or private bodies designated by Member States. The Commission shall establish criteria for Member States to determine whether a body should be so designated. That measure, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 9(3).; 2. in Article 3(5), the words in Article 9 shall be replaced by the words in Article 9(2); 3. Article 9 shall be replaced by the following: Article 9 Committee procedure 1. The Commission shall be assisted by the Electronic-Signature Committee. 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period provided for in Article 4(3) of Decision 1999/468/EC shall be set at three months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 6.2. Regulation (EC) No 733/2002 of the European Parliament and of the Council of 22 April 2002 on the implementation of the .eu Top Level Domain (44) As regards Regulation (EC) No 733/2002, the Commission should be empowered to establish the criteria and the procedure for the designation of the Registry and to adopt public policy rules concerning the implementation and function of the .eu Top Level Domain (TLD) and public policy principles on registration. Since those measures are of general scope and are designed to amend non-essential elements of Regulation (EC) No 733/2002 by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. When, on imperative grounds of urgency, the normal time limits for the regulatory procedure with scrutiny cannot be complied with, the Commission should be able to apply the urgency procedure provided for in Article 5a(6) of Decision 1999/468/EC for the adoption of the criteria and of the procedure for the designation of the Registry. Accordingly, Regulation (EC) No 733/2002 is hereby amended as follows: 1. Article 3(1)(a) shall be replaced by the following: (a) establish the criteria and the procedure for the designation of the Registry. That measure, designed to amend non-essential elements of this Regulation by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 6(3). On imperative grounds of urgency, the Commission may have recourse to the urgency procedure referred to in Article 6(4).; 2. Article 5(1) shall be replaced by the following: 1. After consulting the Registry, the Commission shall adopt public policy rules concerning the implementation and function of the .eu TLD and public policy principles on registration. Those measures, designed to amend non-essential elements of this Regulation by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 6(3). Public policy shall include: (a) an extra-judicial settlement of conflicts policy; (b) public policy on speculative and abusive registration of domain names, including the possibility of registration of domain names in a phased manner to ensure appropriate temporary opportunities for the holders of prior rights recognised or established by national and/or Community law and public bodies to register their names; (c) policy on possible revocation of domain names, including the question of bona vacantia; (d) issues of language and geographical concepts; (e) treatment of intellectual property and other rights.; 3. Article 6 shall be replaced by the following: Article 6 Committee procedure 1. The Commission shall be assisted by the Communications Committee established by Article 22(1) of Directive 2002/21/EC of the European Parliament and of the Council of 7 March 2002 on a common regulatory framework for electronic communications networks and services (Framework Directive) (45) 2. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 4. Where reference is made to this paragraph, Article 5a(1), (2), (4) and (6) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 7. INTERNAL MARKET Directive 2005/36/EC of the European Parliament and of the Council of 7 September 2005 on the recognition of professional qualifications (46) As regards Directive 2005/36/EC, the Commission should be empowered in particular to lay down the criteria needed to form the common platforms with the aim of waiving compensation measures. Since those measures are of general scope and are designed to amend non-essential elements of Directive 2005/36/EC, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 2005/36/EC is hereby amended as follows: 1. Article 11 shall be amended as follows: (a) the second sentence of point (c)(ii) shall be deleted; (b) the following paragraph shall be added: The Commission may adapt the list in Annex II to take account of training which meets the requirements provided for in point (c)(ii) of the first paragraph. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 58(3).; 2. the third sentence of the third subparagraph of Article 13(2) shall be replaced by the following: The Commission may adapt the list in Annex III to take account of regulated education and training which provides a comparable professional standard and which prepares the trainee for a comparable level of responsibilities and functions. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 58(3).; 3. Article 15 shall be amended as follows: (a) the second sentence of paragraph 2 shall be replaced by the following: If the Commission, after consulting the Member States, is of the opinion that a draft common platform facilitates the mutual recognition of professional qualifications, it may present draft measures with a view to their adoption. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 58(3).; (b) paragraph 5 shall be replaced by the following: 5. If a Member State considers that the criteria established in a measure adopted in accordance with paragraph 2 no longer offer adequate guarantees with regard to professional qualifications, it shall inform the Commission accordingly. The Commission shall, if appropriate, present a draft measure for adoption. That measure, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 58(3).; 4. Article 20 shall be replaced by the following: Article 20 Adaptation of the lists of activities in Annex IV The Commission may adapt the lists of activities in Annex IV which are the subject of recognition of professional experience pursuant to Article 16 with a view to updating or clarifying the nomenclature, provided that this does not involve any change in the activities related to the individual categories. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 58(3).; 5. the second subparagraph of Article 21(6) shall be replaced by the following: The Commission may adapt the knowledge and skills referred to in Articles 24(3), 31(6), 34(3), 38(3), 40(3) and 44(3) to scientific and technical progress. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 58(3).; 6. Article 25(5) shall be replaced by the following: 5. The Commission may adapt the minimum periods of training referred to in Annex V, point 5.1.3, to scientific and technical progress. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 58(3).; 7. the second subparagraph of Article 26 shall be replaced by the following: The Commission may include in Annex V, point 5.1.3, new medical specialties common to at least two-fifths of the Member States with a view to updating this Directive in the light of changes in national legislation. That measure, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 58(3).; 8. the second subparagraph of Article 31(2) shall be replaced by the following: The Commission may adapt the content listed in Annex V, point 5.2.1, to scientific and technical progress. That measure, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 58(3).; 9. the second subparagraph of Article 34(2) shall be replaced by the following: The Commission may adapt the content listed in Annex V, point 5.3.1, to scientific and technical progress. That measure, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 58(3).; 10. the third subparagraph of Article 35(2) shall be replaced by the following: The Commission may adapt the minimum period of training referred to in the second subparagraph to scientific and technical progress. That measure, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 58(3).; 11. the second subparagraph of Article 38(1) shall be replaced by the following: The Commission may adapt the content listed in Annex V, point 5.4.1, to scientific and technical progress. That measure, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 58(3).; 12. the third subparagraph of Article 40(1) shall be replaced by the following: The Commission may adapt the content listed in Annex V, point 5.5.1, to scientific and technical progress. That measure, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 58(3).; 13. the second sentence of the second subparagraph of Article 44(2) shall be replaced by the following: The Commission may adapt the content listed in Annex V, point 5.6.1, to scientific and technical progress. That measure, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 58(3).; 14. the first subparagraph of Article 46(2) shall be replaced by the following: The Commission may adapt the knowledge and skills listed in paragraph 1 to scientific and technical progress. That measure, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 58(3).; 15. Article 58 shall be replaced by the following: Article 58 Committee procedure 1. The Commission shall be assisted by a Committee on the recognition of professional qualifications. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period provided for in Article 5(6) of Decision 1999/468/EC shall be set at two months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 8. HEALTH AND CONSUMER PROTECTION 8.1. Council Directive 89/108/EEC of 21 December 1988 on the approximation of the laws of the Member States relating to quick-frozen foodstuffs for human consumption (47) As regards Directive 89/108/EEC, the Commission should be empowered to determine the purity criteria to be satisfied by cryogenic media, the sampling procedures for quick-frozen foodstuffs and the procedures for monitoring the temperature of such feedstuffs and for monitoring temperatures in the means of transport, warehousing and storage. Since those measures are of general scope and are designed to amend non-essential elements of Directive 89/108/EEC by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 89/108/EEC is hereby amended as follows: 1. the third paragraph of Article 4 shall be replaced by the following: The purity criteria to be satisfied by those cryogenic media shall be determined, as far as necessary, by the Commission. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 12(2).; 2. Article 11 shall be replaced by the following: Article 11 The sampling procedures for quick-frozen foodstuffs and the procedures for monitoring their temperature and for monitoring temperatures in the means of transport, warehousing and storage shall be determined by the Commission. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 12(2).; 3. Article 12 shall be amended as follows: (a) paragraph 2 shall be replaced by the following: 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.; (b) paragraph 3 shall be deleted. 8.2. Council Directive 90/496/EEC of 24 September 1990 on nutrition labelling for foodstuffs (48) As regards Directive 90/496/EEC, the Commission should be empowered to adopt provisions necessary for changes to the list of vitamins, minerals and their recommended daily allowances; for a definition of fibre and its associated methods of analysis; for the restriction or prohibition of nutrition claims; for amendments and additions relating to the list of categories of nutrients and their conversion factors; and to establish rules concerning the extent of the information to be given and the manner of its communication for non-pre-packaged foodstuffs. Since those measures are of general scope and are designed to amend non-essential elements of Directive 90/496/EEC, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 90/496/EEC is hereby amended as follows: 1. in Article 1(4)(a), the second subparagraph shall be replaced by the following: Measures designed to amend non-essential elements of this Directive and changing the list of vitamins, minerals and their recommended daily allowances shall be adopted by the Commission in accordance with the regulatory procedure with scrutiny referred to in Article 10(3).; 2. in the third subparagraph of Article 1(4)(b), the words Article 10 shall be replaced by the words Article 10(2); 3. Article 1(4)(j) shall be replaced by the following: (j) fibre  means a material to be defined by the Commission and measured by a method of analysis to be determined by the Commission. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 10(3).; 4. Article 3 shall be replaced by the following: Article 3 The only nutrition claims permitted shall be those relating to energy, to the nutrients listed in Article 1(4)(a)(ii) and to substances which belong to, or which are components of, a category of those nutrients. Provisions restricting or prohibiting nutrition claims within the meaning of this Article may be adopted by the Commission. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 10(3).; 5. Article 5(2) shall be replaced by the following: 2. Amendments to the conversion factors referred to in paragraph 1 and the addition to the list in that paragraph of substances which belong to, or are components of, one of the categories of nutrients referred to therein and their conversion factors, shall be adopted by the Commission in order to calculate more precisely the energy value of foodstuffs. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 10(3).; 6. in Article 6(3), the words Article 10 shall be replaced by the words Article 10(2); 7. in Article 6(5)(b), the words Article 10 shall be replaced by the words Article 10(2); 8. in the second subparagraph of Article 6(8), the words Article 10 shall be replaced by the words Article 10(2); 9. Article 8 shall be replaced by the following: Article 8 In the case of non-pre-packaged foodstuffs put up for sale to the final consumer or to mass caterers and foodstuffs packed at the point of sale at the request of the purchaser or pre-packaged with a view to immediate sale, the extent of the information referred to in Article 4 and the manner of its communication may be determined by national law until the eventual adoption of measures by the Commission. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 10(3).; 10. Article 10(3) shall be replaced by the following: 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 8.3. Directive 1999/2/EC of the European Parliament and of the Council of 22 February 1999 on the approximation of the laws of the Member States concerning foods and food ingredients treated with ionising radiation (49) As regards Directive 1999/2/EC, the Commission should be empowered to implement rules relating to food irradiation. Since those measures are of general scope and are designed to amend non-essential elements of Directive 1999/2/EC, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. On grounds of efficiency, the normal time limits for the regulatory procedure with scrutiny should be curtailed for the adoption of certain exceptions to rules relating to maximum radiation doses for foodstuffs and the use of irradiation treatment in combination with chemical treatment, as well as for the adoption of supplementary requirements for approval of irradiation facilities. When, on imperative grounds of urgency, the normal time limits for the regulatory procedure with scrutiny cannot be complied with, the Commission should be able to apply the urgency procedure provided for in Article 5a(6) of Decision 1999/468/EC for the adoption of amendments to Directive 1999/2/EC or to its implementing directive by means of prohibitions or restrictions as compared to the previous legal situation to the extent necessary to ensure the protection of public health. Accordingly, Directive 1999/2/EC is hereby amended as follows: 1. Article 5(2) shall be replaced by the following: 2. Exceptions to paragraph 1 may be adopted by the Commission. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 12(4).; 2. Article 7(2) shall be replaced by the following: 2. Approval shall be granted only if the facility:  meets the requirements of the joint FAO/WHO Codex Alimentarius Commission Recommended International Code of Practice for the operation of irradiation facilities used for the treatment of foods (reference FAO/WHO/CAC, Vol. XV, edition 1), and any supplementary requirement which may be adopted by the Commission. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 12(4),  designates a person responsible for compliance with all the conditions necessary for the application of the process.; 3. in Article 8(3), the words Article 12 shall be replaced by the words Article 12(2); 4. in the first subparagraph of Article 9(2)(a), the words Article 12 shall be replaced by the words Article 12(2); 5. Article 12 shall be replaced by the following: Article 12 1. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health instituted by Regulation (EC) No 178/2002 of the European Parliament and of the Council (50). 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period provided for in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 4. Where reference is made to this paragraph, Article 5a(1) to (4) and (5)(b) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The time limits provided for in Article 5a(3)(c) and (4)(b) and (e) of Decision 1999/468/EC shall be set at two months, one month and two months respectively. 5. Where reference is made to this paragraph, Article 5a(1), (2), (4) and (6) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 6. in Article 14(2), the words Article 12 shall be replaced by the words Article 12(2); 7. Article 14(3) shall be replaced by the following: 3. Adaptations of this Directive or of its implementing directive may be made by the Commission only to the extent necessary to ensure the protection of public health and shall in any event be limited to prohibitions or restrictions as compared to the previous legal situation. Those measures, designed to amend non-essential elements of this Directive, inter alia, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 12(3). On imperative grounds of urgency, the Commission may have recourse to the urgency procedure referred to in Article 12(5). 8.4. Directive 2002/46/EC of the European Parliament and of the Council of 10 June 2002 on the approximation of the laws of the Member States relating to food supplements (51) As regards Directive 2002/46/EC, the Commission should be empowered to adopt specific rules for vitamins and minerals used as food supplements, including the setting of specific values for maximum and minimum levels for vitamins and minerals present in food supplements, as well as their purity criteria. Since those measures are of general scope and are designed to amend non-essential elements of Directive 2002/46/EC, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. When, on imperative grounds of urgency, the normal time limits for the regulatory procedure with scrutiny cannot be complied with, the Commission should be able to apply the urgency procedure provided for in Article 5a(6) of Decision 1999/468/EC for the adoption of measures prohibiting the use of a vitamin or mineral the use of which was previously authorised. Accordingly, Directive 2002/46/EC is hereby amended as follows: 1. Article 4(2) shall be replaced by the following: 2. The purity criteria for substances listed in Annex II to this Directive shall be adopted by the Commission, except where such criteria apply pursuant to paragraph 3. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 13(3).; 2. Article 4(5) shall be replaced by the following: 5. Modifications to the lists referred to in paragraph 1, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 13(3). On imperative grounds of urgency, the Commission may have recourse to the urgency procedure referred to in Article 13(4) in order to remove a vitamin or a mineral from the list referred to in paragraph 1 of this Article.; 3. Article 5(4) shall be replaced by the following: 4. The maximum and minimum amounts of vitamins and minerals referred to in paragraphs 1, 2 and 3 shall be adopted by the Commission. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 13(3).; 4. Article 12(3) shall be replaced by the following: 3. In order to remedy the difficulties described in paragraph 1 and to ensure the protection of human health, adaptations of this Directive or of its implementing measures shall be adopted by the Commission. Those measures, designed to amend non-essential elements of this Directive, inter alia, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 13(3). On imperative grounds of urgency, the Commission may have recourse to the urgency procedure referred to in Article 13(4) in order to adopt those adaptations. The Member State that has adopted safeguard measures may in that event retain such measures until the adoption of the adaptations.; 5. Article 13 shall be replaced by the following: Article 13 1. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health instituted by Regulation (EC) No 178/2002 of the European Parliament and of the Council (52) 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period provided for in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 4. Where reference is made to this paragraph, Article 5a(1), (2), (4) and (6) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 9. ENERGY AND TRANSPORT 9.1. Council Directive 91/672/EEC of 16 December 1991 on the reciprocal recognition of national boatmasters certificates for the carriage of goods and passengers by inland waterway (53) As regards Directive 91/672/EEC, the Commission should be empowered to adapt the list of national boatmasters certificates for the carriage of goods and passengers by inland waterway. Since those measures are of general scope and are designed to amend non-essential elements of Directive 91/672/EEC, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 91/672/EEC is hereby amended as follows: 1. Article 4 shall be replaced by the following: Article 4 If necessary, the Commission shall adapt the list of certificates appearing in Annex I to this Directive. Those measures, designed to amend non-essential elements of this Directive, inter alia, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 7(2).; 2. Article 7 shall be replaced by the following: Article 7 1. The Commission shall be assisted by a committee. 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 9.2. Council Directive 92/75/EEC of 22 September 1992 on the indication by labelling and standard product information of the consumption of energy and other resources by household appliances (54) As regards Directive 92/75/EEC, the Commission should be empowered to add further types of household appliance to the list set out in Article 1(1) thereof and to adopt measures regarding the listed types of household appliance. Since those measures are of general scope and are designed to amend non-essential elements of Directive 92/75/EEC by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 92/75/EEC is hereby amended as follows: 1. Article 1(2) shall be replaced by the following: 2. Further types of household appliance may be added to the list in this Article. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 10(2).; 2. Article 2(2) shall be replaced by the following: 2. Details relating to the label and the fiche shall be defined by directives relating to each type of appliance adopted pursuant to this Directive. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 10(2).; 3. Article 9 shall be replaced by the following: Article 9 The Commission shall adopt, and adapt to technical progress, measures relating to the establishment and operation of the scheme by way of implementing Directives and by way of the addition of further household appliances to the list in Article 1(1) where significant energy savings are likely to be achieved. Those measures, designed to amend non-essential elements of this Directive, inter alia, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 10(2).; 4. Article 10 shall be replaced by the following: Article 10 1. The Commission shall be assisted by a committee. 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 9.3. Council Directive 96/50/EC of 23 July 1996 on the harmonization of the conditions for obtaining national boatmasters certificates for the carriage of goods and passengers by inland waterway in the Community (55) As regards Directive 96/50/EC, the Commission should be empowered to adapt the form of the boatmasters certificate to developments regarding the professional knowledge required for the issue of the certificate. Since those measures are of general scope and are designed to amend non-essential elements of Directive 96/50/EC, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 96/50/EC is hereby amended as follows: 1. Article 11 shall be replaced by the following: Article 11 The Commission may adapt the form of the boatmasters certificate set out in Annex I to developments regarding the professional knowledge required for the issue of the certificate and specified in Annex II. Those measures, designed to amend non-essential elements of this Directive, inter alia, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 12(2).; 2. Article 12 shall be replaced by the following: Article 12 1. The Commission shall be assisted by the committee set up by Article 7 of Directive 91/672/EEC. 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 9.4. Council Directive 98/41/EC of 18 June 1998 on the registration of persons sailing on board passenger ships operating to or from ports of the Member States of the Community (56) As regards Directive 98/41/EC, the Commission should be empowered to adapt certain provisions thereof, without broadening its scope, to take account of amendments to the SOLAS Convention relating to the registration systems which have entered into force subsequently. Since those measures are of general scope and are designed to amend non-essential elements of Directive 98/41/EC, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 98/41/EC is hereby amended as follows: 1. Article 9 shall be amended as follows: (a) in paragraph 3(b), the words Article 13 shall be replaced by the words Article 13(2); (b) in the third subparagraph of paragraph 4, the words Article 13 shall be replaced by the words Article 13(2); 2. the first subparagraph of Article 12 shall be replaced by the following: Without prejudice to the procedures for amending the SOLAS Convention, this Directive may be amended in order to ensure the application, for the purposes of this Directive and without broadening its scope, of amendments to the SOLAS Convention relating to the registration systems which have entered into force after the adoption of this Directive. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 13(3).; 3. Article 13 shall be replaced by the following: Article 13 1. The Commission shall be assisted by the Committee on Safe Seas and the Prevention of Pollution from Ships (COSS) set up by Article 3 of Regulation (EC) No 2099/2002. 2. Where reference is made to this paragraph, Articles 5 and 7 of Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (57) shall apply, having regard to the provisions of Article 8 thereof. The period provided for in Article 5(6) of Decision 1999/468/EC shall be set at two months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 9.5. Directive 2000/59/EC of the European Parliament and of the Council of 27 November 2000 on port reception facilities for ship-generated waste and cargo residues (58) As regards Directive 2000/59/EC, the Commission should be empowered to adapt the Annexes thereto, the definition set out in Article 2(b) thereof and references to Community and IMO instruments, and to adapt the Annexes in order to improve the regime established by Directive 2000/59/EC and to take account of Community or IMO measures which enter into force in the future so as to ensure their harmonised implementation. Since those measures are of general scope and are designed to amend non-essential elements of Directive 2000/59/EC, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 2000/59/EC is hereby amended as follows: 1. Article 14 shall be replaced by the following: Article 14 Committee procedure 1. The Commission shall be assisted by the Committee on Safe Seas and the Prevention of Pollution from Ships (COSS) set up by Article 3 of Regulation (EC) No 2099/2002 of the European Parliament and of the Council (59). 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 2. Article 15 shall be replaced by the following: Article 15 Amendment procedure The Annexes to this Directive, the definition in Article 2(b) and references to Community and IMO instruments may be adapted by the Commission in order to bring them into line with Community or IMO measures which have entered into force, in so far as such amendments do not broaden the scope of this Directive. Furthermore, the Annexes to this Directive may be amended by the Commission when necessary in order to improve the regime established by this Directive, in so far as such amendments do not broaden the scope of this Directive. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 14(2). The amendments to the international instruments referred to in Article 2 may be excluded from the scope of this Directive pursuant to Article 5 of Regulation (EC) No 2099/2002. 9.6. Directive 2001/96/EC of the European Parliament and of the Council of 4 December 2001 establishing harmonised requirements and procedures for the safe loading and unloading of bulk carriers (60) As regards Directive 2001/96/EC, the Commission should be empowered to adapt certain definitions and the references to international conventions and codes, to IMO Resolutions and Circulars, to ISO standards and to Community instruments and their Annexes in order to implement the procedures laid down in the Directive and bring them into line with international and Community instruments which have been adopted, amended or brought into force after the adoption of Directive 2001/96/EC, provided that the scope of that Directive is not thereby broadened. The Commission should also be empowered to amend the procedures concerning bulk carriers and terminals and the reporting obligations. Since those measures are of general scope and are designed to amend non-essential elements of Directive 2001/96/EC, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 2001/96/EC is hereby amended as follows: 1. Article 14 shall be replaced by the following: Article 14 Committee procedure 1. The Commission shall be assisted by the Committee on Safe Seas and the Prevention of Pollution from Ships (COSS) set up by Article 3 of Regulation (EC) No 2099/2002 of the European Parliament and of the Council (61). 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 2. Article 15(1) and (2) shall be replaced by the following: 1. The definitions set out in points 1 to 6 and 15 to 18 of Article 3, the references to international conventions and codes and to IMO Resolutions and Circulars, the references to ISO standards and the references to Community instruments and the Annexes thereto may be amended in order to bring them into line with international and Community instruments which have been adopted, amended or brought into force after the adoption of this Directive, provided that the scope of this Directive is not thereby broadened. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 14(2). 2. The Commission may amend Article 8 and the Annexes for the implementation of the procedures laid down in this Directive, and may amend or repeal the reporting obligations referred to in Articles 11(2) and 12, provided that such provisions do not broaden the scope of this Directive. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 14(2). 9.7. Directive 2002/6/EC of the European Parliament and of the Council of 18 February 2002 on reporting formalities for ships arriving in and/or departing from ports of the Member States of the Community (62) As regards Directive 2002/6/EC, the Commission should be empowered to amend the lists of reporting formalities in respect of ships, signatories, technical specifications and models of IMO FAL forms. The Commission should also be empowered to adapt references to IMO instruments in order to bring Directive 2002/6/EC into line with Community or IMO measures. Since those measures are of general scope and are designed to amend non-essential elements of Directive 2002/6/EC, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 2002/6/EC is hereby amended as follows: 1. Article 5 shall be replaced by the following: Article 5 Amendment procedure Measures adapting Annexes I and II to this Directive and references to IMO instruments in order to bring them into line with Community or IMO measures which have entered into force shall be adopted by the Commission, in so far as such amendments do not broaden the scope of this Directive. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 6(2).; 2. Article 6 shall be replaced by the following: Article 6 Committee procedure 1. The Commission shall be assisted by the Committee on Safe Seas and the Prevention of Pollution from Ships (COSS) set up by Article 3 of Regulation (EC) No 2099/2002 (63) 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 9.8. Directive 2002/30/EC of the European Parliament and of the Council of 26 March 2002 on the establishment of rules and procedures with regard to the introduction of noise-related operating restrictions at Community airports (64) As regards Directive 2002/30/EC, the Commission should be empowered to adapt the list of city airports set out in Annex I. Since those measures are of general scope and are designed to amend non-essential elements of Directive 2002/30/EC, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 2002/30/EC is hereby amended as follows: 1. Article 2 shall be amended as follows: (a) in point (b), the last sentence shall be deleted; (b) the following subparagraph shall be added: The Commission may adapt Annex I. These measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 13(3).; 2. Article 13(3) shall be replaced by the following: 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 9.9. Directive 2002/91/EC of the European Parliament and of the Council of 16 December 2002 on the energy performance of buildings (65) As regards Directive 2002/91/EC, the Commission should be empowered to adapt to technical progress certain parts of the general framework set out in the Annex to that Directive. Since those measures are of general scope and are designed to amend non-essential elements of Directive 2002/91/EC, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 2002/91/EC is hereby amended as follows: 1. in Article 3, the first paragraph shall be replaced by the following: Member States shall apply a methodology, at national or regional level, of calculation of the energy performance of buildings on the basis of the general framework set out in the Annex to this Directive. The Commission shall adapt points 1 and 2 of the Annex to technical progress, taking into account standards or norms applied pursuant to national law. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 14(2).; 2. in Article 13, the second paragraph shall be replaced by the following: Adaptations of points 1 and 2 of the Annex to this Directive to technical progress, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 14(2).; 3. Article 14 shall be replaced by the following: Article 14 Committee procedure 1. The Commission shall be assisted by a committee. 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 9.10. Directive 2003/25/EC of the European Parliament and of the Council of 14 April 2003 on specific stability requirements for ro-ro passenger ships (66) As regards Directive 2003/25/EC, the Commission should be empowered to adapt the specific stability requirements and indicative guidelines for national administrations in order to take account of developments at international level and in particular in the IMO, and to improve the effectiveness of that Directive in the light of experience and technical progress. Since those measures are of general scope and are designed to amend non-essential elements of Directive 2003/25/EC, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 2003/25/EC is hereby amended as follows: 1. Article 10 shall be replaced by the following: Article 10 Adaptations The Annexes to this Directive may be amended by the Commission in order to take account of developments at international level, in particular in the International Maritime Organisation (IMO), and to improve the effectiveness of this Directive in the light of experience and technical progress. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 11(2).; 2. Article 11 shall be replaced by the following: Article 11 Committee procedure 1. The Commission shall be assisted by the Committee on Safe Seas and the Prevention of Pollution from Ships (COSS) set up by Article 3 of Regulation (EC) No 2099/2002 of the European Parliament and of the Council (67) 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 9.11. Directive 2003/59/EC of the European Parliament and of the Council of 15 July 2003 on the initial qualification and periodic training of drivers of certain road vehicles for the carriage of goods or passengers (68) As regards Directive 2003/59/EC, the Commission should be empowered to adapt the Annexes thereto to scientific and technical progress. Since those measures are of general scope and are designed to amend non-essential elements of Directive 2003/59/EC, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 2003/59/EC is hereby amended as follows: 1. Article 11 shall be replaced by the following: Article 11 Adaptation to scientific and technical progress Adaptations of Annexes I and II to scientific and technical progress, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 12(2).; 2. Article 12 shall be replaced by the following: Article 12 Committee procedure 1. The Commission shall be assisted by a committee. 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 9.12. Regulation (EC) No 785/2004 of the European Parliament and of the Council of 21 April 2004 on insurance requirements for air carriers and aircraft operators (69) As regards Regulation (EC) No 785/2004, the Commission should be empowered to adapt amounts in respect of liability for passengers, baggage and cargo, and amounts in respect of liability for third parties. Since those measures are of general scope and are designed to amend non-essential elements of Regulation (EC) No 785/2004, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Regulation (EC) No 785/2004 is hereby amended as follows: 1. Article 6(5) shall be replaced by the following: 5. The values referred to in this Article may be adapted, as appropriate, where amendments to the relevant international treaties make this necessary. Those measures, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 9(3).; 2. Article 7(2) shall be replaced by the following: 2. The values referred to in this Article may be adapted, as appropriate, where amendments to the relevant international treaties make this necessary. Those measures, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 9(3).; 3. Article 9(3) shall be replaced by the following: 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 9.13. Regulation (EC) No 336/2006 of the European Parliament and of the Council of 15 February 2006 on the implementation of the International Safety Management Code within the Community (70) As regards Regulation (EC) No 336/2006, the Commission should be empowered to adapt the Annex thereto containing the provisions for administrations concerning the implementation of the international safety management code. Since those measures are of general scope and are designed to amend non-essential elements of Regulation (EC) No 336/2006, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Regulation (EC) No 336/2006 is hereby amended as follows: 1. Article 11(2) shall be replaced by the following: 2. Adaptations to Annex II, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 12(3).; 2. Article 12 shall be replaced by the following: Article 12 Committee procedure 1. The Commission shall be assisted by the Committee on Safe Seas and the Prevention of Pollution from Ships (COSS) set up by Article 3 of Regulation (EC) No 2099/2002 of the European Parliament and of the Council (71) 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period provided for in Article 5(6) of Decision 1999/468/EC shall be set at two months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 9.14. Directive 2006/32/EC of the European Parliament and of the Council of 5 April 2006 on energy end-use efficiency and energy services (72) As regards Directive 2006/32/EC, the Commission should be empowered to adapt certain values and calculation methods to technical progress; to refine and complement the general framework for measurement and verification of energy savings; to raise the percentage of harmonised bottom-up calculations used in the harmonised calculation model; and to develop a set of harmonised energy efficiency indicators and benchmarks. Since those measures are of general scope and are designed to amend non-essential elements of Directive 2006/32/EC, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. Accordingly, Directive 2006/32/EC is hereby amended as follows: 1. Article 15 shall be replaced by the following: Article 15 Review and adaptation to technical progress 1. The values and calculation methods referred to in Annexes II to V to this Directive shall be adapted to technical progress. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 16(3). 2. Before 1 January 2010, the Commission shall further refine and complement as required points 2 to 6 of Annex IV, whilst respecting the general framework set out in that Annex. Those measures, designed to amend non-essential elements of this Directive, inter alia, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 16(3). 3. Before 1 January 2012, the Commission shall raise the percentage of harmonised bottom-up calculations used in the harmonised calculation model referred to in point 1 of Annex IV, without prejudice to those national schemes that already use a higher percentage. This measure, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 16(3). The new harmonised calculation model with a significantly higher percentage of bottom-up calculations shall be used as from 1 January 2012. Wherever practicable and possible, the measurement of total savings over the total period of application of this Directive shall use the new harmonised calculation model referred to in the first subparagraph, without prejudice to those national schemes that use a higher percentage of bottom-up calculations. 4. Not later than 1 January 2010, the Commission shall develop a set of harmonised energy efficiency indicators and benchmarks based upon them, taking account of available data or data that can be collected in a cost-effective manner for each Member State. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 16(3). For the development of these harmonised energy efficiency indicators and benchmarks, the Commission shall use as a reference guide the indicative list set out in Annex V. Member States shall gradually integrate these indicators and benchmarks into the statistical data included in their EEAPs as referred to in Article 14, and use them as one of the tools at their disposal to decide on future priority areas for the EEAPs. Not later than 17 May 2011, the Commission shall present to the European Parliament and the Council a report on progress in setting indicators and benchmarks.; 2. Article 16 shall be replaced by the following: Article 16 Committee procedure 1. The Commission shall be assisted by a committee. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period provided for in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. (1) OJ L 66, 13.3.1999, p. 26. (2) OJ L 31, 1.2.2002, p. 1. (3) OJ L 197, 3.8.2000, p. 19. (4) OJ L 31, 1.2.2002, p. 1. (5) OJ L 183, 29.6.1989, p. 1. (6) OJ L 113, 30.4.1992, p. 19. (7) OJ L 177, 6.7.2002, p. 13. (8) OJ L 42, 15.2.2003, p. 38. (9) OJ L 159, 30.4.2004, p. 1. (10) OJ L 114, 27.4.2006, p. 38. (11) OJ L 262, 27.9.1976, p. 153. (12) OJ L 262, 27.9.1976, p. 201. (13) OJ 196, 16.8.1967, p. 1. (14) OJ L 164, 30.6.1994, p. 15. (15) OJ L 32, 3.2.1997, p. 1. (16) OJ L 200, 30.7.1999, p. 1. (17) OJ 196, 16.8.1967, p. 1. (18) OJ L 124, 9.5.2002, p. 1. (19) OJ L 171, 9.7.2003, p. 1. (20) OJ L 135, 30.4.2004, p. 1. (21) OJ L 31, 5.2.1976, p. 1. (22) OJ L 135, 30.5.1991, p. 40. (23) OJ L 375, 31.12.1991, p. 1. (24) OJ L 365, 31.12.1994, p. 24. (25) OJ L 10, 14.1.1997, p. 13. (26) OJ L 182, 16.7.1999, p. 1. (27) OJ L 12, 18.1.2000, p. 16. (28) OJ L 332, 28.12.2000, p. 91. (29) OJ L 189, 18.7.2002, p. 12. (30) OJ L 268, 18.10.2003, p. 24. (31) OJ L 143, 30.4.2004, p. 87. (32) OJ L 161, 14.6.2006, p. 1. (33) OJ L 264, 25.9.2006, p. 20. (34) OJ L 376, 27.12.2006, p. 14. (35) OJ L 76, 30.3.1993, p. 1. (36) OJ L 291, 6.12.1995, p. 32. (37) OJ L 154, 21.6.2003, p. 1. (38) OJ L 165, 3.7.2003, p. 1. (39) OJ L 33, 5.2.2004, p. 1. (40) OJ L 143, 30.4.2004, p. 49. (41) OJ L 35, 8.2.2005, p. 23. (42) OJ L 191, 22.7.2005, p. 22. (43) OJ L 13, 19.1.2000, p. 12. (44) OJ L 113, 30.4.2002, p. 1. (45) OJ L 108, 24.4.2002, p. 33. (46) OJ L 255, 30.9.2005, p. 22. (47) OJ L 40, 11.2.1989, p. 34. (48) OJ L 276, 6.10.1990, p. 40. (49) OJ L 66, 13.3.1999, p. 16. (50) OJ L 31, 1.2.2002, p. 1.; (51) OJ L 183, 12.7.2002, p. 51. (52) OJ L 31, 1.2.2002, p. 1.. (53) OJ L 373, 31.12.1991, p. 29. (54) OJ L 297, 13.10.1992, p. 16. (55) OJ L 235, 17.9.1996, p. 31. (56) OJ L 188, 2.7.1998, p. 35. (57) OJ L 184, 17.7.1999, p. 23.. (58) OJ L 332, 28.12.2000, p. 81. (59) OJ L 324, 29.11.2002, p. 1.; (60) OJ L 13, 16.1.2002, p. 9. (61) OJ L 324, 29.11.2002, p. 1.; (62) OJ L 67, 9.3.2002, p. 31. (63) OJ L 324, 29.11.2002, p. 1.. (64) OJ L 85, 28.3.2002, p. 40. (65) OJ L 1, 4.1.2003, p. 65. (66) OJ L 123, 17.5.2003, p. 22. (67) OJ L 324, 29.11.2002, p. 1. (68) OJ L 226, 10.9.2003, p. 4. (69) OJ L 138, 30.4.2004, p. 1. (70) OJ L 64, 4.3.2006, p. 1. (71) OJ L 324, 29.11.2002, p. 1. (72) OJ L 114, 27.4.2006, p. 64. Chronological Index 1. Council Directive 76/160/EEC of 8 December 1975 concerning the quality of bathing water 2. Council Directive 76/769/EEC of 27 July 1976 on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations 3. Council Directive 76/767/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to common provisions for pressure vessels and methods of inspecting them 4. Council Directive 89/108/EEC of 21 December 1988 on the approximation of the laws of the Member States relating to quick-frozen foodstuffs for human consumption 5. Council Directive 89/391/EEC of 12 June 1989 on the introduction of measures to encourage improvements in the safety and health of workers at work 6. Council Directive 90/496/EEC of 24 September 1990 on nutrition labelling for foodstuffs 7. Council Directive 91/271/EEC of 21 May 1991 concerning urban waste water treatment 8. Council Directive 91/676/EEC of 12 December 1991 concerning the protection of waters against pollution caused by nitrates from agricultural sources 9. Council Directive 91/672/EEC of 16 December 1991 on the reciprocal recognition of national boatmasters' certificates for the carriage of goods and passengers by inland waterway 10. Council Directive 92/29/EEC of 31 March 1992 on the minimum safety and health requirements for improved medical treatment on board vessels 11. Council Directive 92/75/EEC of 22 September 1992 on the indication by labelling and standard product information of the consumption of energy and other resources by household appliances 12. Council Regulation (EEC) No 696/93 of 15 March 1993 on the statistical units for the observation and analysis of the production system in the Community 13. Directive 94/25/EC of the European Parliament and of the Council of 16 June 1994 on the approximation of the laws, regulations and administrative provisions of the Member States relating to recreational craft 14. Directive 94/63/EC of the European Parliament and of the Council of 20 December 1994 on the control of volatile organic compound (VOC) emissions resulting from the storage of petrol and its distribution from terminals to service stations 15. Council Directive 95/57/EC of 23 November 1995 on the collection of statistical information in the field of tourism 16. Council Directive 96/50/EC of 23 July 1996 on the harmonization of the conditions for obtaining national boatmasters' certificates for the carriage of goods and passengers by inland waterway in the Community 17. Council Directive 96/82/EC of 9 December 1996 on the control of major-accident hazards involving dangerous substances 18. Directive 96/73/EC of the European Parliament and of the Council of 16 December 1996 on certain methods for the quantitative analysis of binary textile fibre mixtures 19. Council Directive 98/41/EC of 18 June 1998 on the registration of persons sailing on board passenger ships operating to or from ports of the Member States of the Community 20. Directive 1999/4/EC of the European Parliament and of the Council of 22 February 1999 relating to coffee extracts and chicory extracts 21. Directive 1999/2/EC of the European Parliament and of the Council of 22 February 1999 on the approximation of the laws of the Member States concerning foods and food ingredients treated with ionising radiation 22. Council Directive 1999/31/EC of 26 April 1999 on the landfill of waste 23. Directive 1999/45/EC of the European Parliament and of the Council of 31 May 1999 concerning the approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of dangerous preparations 24. Directive 1999/93/EC of the European Parliament and of the Council of 13 December 1999 on a Community framework for electronic signatures 25. Directive 1999/94/EC of the European Parliament and of the Council of 13 December 1999 relating to the availability of consumer information on fuel economy and CO2 emissions in respect of the marketing of new passenger cars 26. Directive 2000/36/EC of the European Parliament and of the Council of 23 June 2000 relating to cocoa and chocolate products intended for human consumption 27. Directive 2000/59/EC of the European Parliament and of the Council of 27 November 2000 on port reception facilities for ship-generated waste and cargo residues 28. Directive 2000/76/EC of the European Parliament and of the Council of 4 December 2000 on the incineration of waste 29. Directive 2001/96/EC of the European Parliament and of the Council of 4 December 2001 establishing harmonised requirements and procedures for the safe loading and unloading of bulk carriers 30. Directive 2002/6/EC of the European Parliament and of the Council of 18 February 2002 on reporting formalities for ships arriving in and/or departing from ports of the Member States of the Community 31. Directive 2002/24/EC of the European Parliament and of the Council of 18 March 2002 relating to the type-approval of two or three-wheel motor vehicles 32. Directive 2002/30/EC of the European Parliament and of the Council of 26 March 2002 on the establishment of rules and procedures with regard to the introduction of noise-related operating restrictions at Community airports 33. Regulation (EC) No 733/2002 of the European Parliament and of the Council of 22 April 2002 on the implementation of the .eu Top Level Domain 34. Directive 2002/46/EC of the European Parliament and of the Council of 10 June 2002 on the approximation law of the laws of the Member States relating to food supplements 35. Directive 2002/49/EC of the European Parliament and of the Council of 25 June 2002 relating to the assessment and management of environmental noise 36. Directive 2002/44/EC of the European Parliament and of the Council of 25 June 2002 on the minimum health and safety requirements regarding the exposure of workers to the risks arising from physical agents (vibration) (16th individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) 37. Directive 2002/91/EC of the European Parliament and of the Council of 16 December 2002 on the energy performance of buildings 38. Directive 2003/10/EC of the European Parliament and of the Council of 6 February 2003 on the minimum health and safety requirements regarding the exposure of workers to the risks arising from physical agents (noise) (17th individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) 39. Directive 2003/25/EC of the European Parliament and of the Council of 14 April 2003 on specific stability requirements for ro-ro passenger ships 40. Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS) 41. Directive 2003/37/EC of the European Parliament and of the Council of 26 May 2003 on type-approval of agricultural or forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units 42. Regulation (EC) No 1177/2003 of the European Parliament and of the Council of 16 June 2003 concerning Community statistics on income and living conditions (EU-SILC) 43. Directive 2003/59/EC of the European Parliament and of the Council of 15 July 2003 on the initial qualification and periodic training of drivers of certain road vehicles for the carriage of goods or passengers 44. Regulation (EC) No 1830/2003 of the European Parliament and of the Council of 22 September 2003 on the traceability and labelling of genetically modified organisms and the traceability of food and feed products produced from genetically modified organisms 45. Regulation (EC) No 138/2004 of the European Parliament and of the Council of 5 December 2003 on the economic accounts for agriculture in the Community 46. Directive 2004/22/EC of the European Parliament and of the Council of 31 March 2004 on measuring instruments 47. Directive 2004/42/EC of the European Parliament and of the Council of 21 April 2004 on the limitation of emissions of volatile organic compounds due to the use of organic solvents in certain paints and varnishes and vehicle refinishing products 48. Regulation (EC) No 808/2004 of the European Parliament and of the Council of 21 April 2004 concerning Community statistics on the information society 49. Directive 2004/40/EC of the European Parliament and of the Council of 29 April 2004 on the minimum health and safety requirements regarding the exposure of workers to the risks arising from physical agents (electromagnetic fields) (18th individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) 50. Regulation (EC) No 785/2004 of the European Parliament and of the Council of 21 April 2004 on insurance requirements for air carriers and aircraft operators 51. Regulation (EC) No 184/2005 of the European Parliament and of the Council of 12 January 2005 on Community statistics concerning balance of payments, international trade in services and foreign direct investment 52. Regulation (EC) No 1161/2005 of the European Parliament and of the Council of 6 July 2005 on the compilation of quarterly non-financial accounts by institutional sector 53. Directive 2005/36/EC of the European Parliament and of the Council of 7 September 2005 on the recognition of professional qualifications 54. Regulation (EC) No 336/2006 of the European Parliament and of the Council of 15 February 2006 on the implementation of the International Safety Management Code within the Community 55. Directive 2006/25/EC of the European Parliament and of the Council of 5 April 2006 on the minimum health and safety requirements regarding the exposure of workers to risks arising from physical agents (artificial optical radiation) (19th individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) 56. Directive 2006/32/EC of the European Parliament and of the Council of 5 April 2006 on energy end-use efficiency and energy services 57. Regulation (EC) No 842/2006 of the European Parliament and of the Council of 17 May 2006 on certain fluorinated greenhouse gases 58. Directive 2006/44/EC of the European Parliament and of the Council of 6 September 2006 on the quality of fresh waters needing protection or improvement in order to support fish life 59. Directive 2006/113/EC of the European Parliament and of the Council of 12 December 2006 on the quality required of shellfish waters